Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 19, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159269(62)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  ARMINDA DAWN BAKER, as Next                                                                          Megan K. Cavanagh,
                                                                                                                        Justices
  Friend of SHAWN RYAN EICHLER,
  Minor,
              Plaintiff-Appellee,
                                                                    SC: 159269
  v                                                                 COA: 338606
                                                                    Lenawee CC: 15-005322-NO
  MODERN WASTE SYSTEMS, INC,
             Defendant-Appellant.
  __________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before May 8, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 19, 2019

                                                                               Clerk